Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 08/04/2016.
This action is in response to amendments and/or remarks filed on 08/12/2020. In the current amendments, claims 1, 10 and 12 have been amended, and claims 2, 6-7, 11, 13 and 17-18 have been cancelled. A new claim 26 has been introduced. Claims 1, 3-5, 8-10, 12, 14-16 and 19-26 are pending and have been examined.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 2 and 13 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "training module" and "alert module" in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 8-10, 12, 14-16 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "average spectroscopic signature" of claims 1, 10 and 12 renders the claims indefinite since the meaning of “average spectroscopic signature” is not clear. Even though paragraph 5 of the present application says “a spectroscopic signature that is significantly above an average spectroscopic signature of methane at about 1.65 µm to form a training set” and paragraph 32 says “Using the spectroscopic data, block 206 locates regions of high emissions by determining areas where the signal (i.e., the amount of absorption) at 1.65 µm is  significantly higher than average
Claim 25 recites the limitation "the spectroscopic signature" in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 10, 12 and 25 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 3-5, 8-9, 14-16,19-24 and 26 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 10 and 12. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), further in view of CALVANESE STRINATI (US 2014/0000348 A1).

Regarding claim 1, 
Corucci teaches

identifying a set of visible features of known emitters, and spectroscopic signatures that correspond to sites that emit a substance, to form a training set ([figs 1-3]; [sec 3] “We have built a dataset of regions of interest by collecting a number of optical images taken during the years 2008 and 2009 over the entire area of the Mediterranean Sea. We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution. … After this analysis we removed 12 elements, obtaining a dataset composed of 304 elements, 157 oil spills and 147 look-alikes. … Gray level features are indeed calculated on a two-band ratio (band 2/band 1) so as not to consider the atmosphere contribution.”; [sec 4] “These classifiers have been trained using 60% randomly chosen examples of the available dataset, while the remaining 40% were used as a test set in order to evaluate the classification performance of the different methods.”; “optical images”, “Feature extraction” of fig 1 and “bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm]” read on “visible features” and “spectroscopic signature”. In addition, “oil spills” read on “known emitters”.), 
by identifying sites where the corresponding spectroscopic signature is … ([sec 9] “In this paper we have tackled oil spill classification from optical satellite images by exploiting many different machine learning techniques. … We performed all the above mentioned studies on a dataset of more than 300 oil spills and natural phenomena detected from multi-spectral satellite sensors during the years 2008 and 2009, over the entire area of the Mediterranean Sea. The promising results that have been achieved highlight the potential of using optical satellite data for oil spill detection.”);

eliminating sites from the training set that conflict with one or more rules ([fig 6]; [tables 1-2]; [sec 3] “We then performed a search for multivariate outliers, basing on the distribution of some features characterizing oil spills, which will be described in the following section. After this analysis we removed 12 elements, obtaining a dataset composed of 304 elements, 157 oil spills and 147 look-alikes. These outliers resulted to be represented by big non-linear shaped slicks and dark regions in a particularly complex background, which we decided not to handle. Actually, the proposed classifier is intended for the identification of illegal oil discharge by moving ships or of oil released during tank cleaning in the sea. These types of slicks have to be well represented in the dataset. Regarding very big slicks, produced for instance by oil tanker accidents, which can cause environmental disasters to happen, since the appropriate authorities are usually informed about these events, we decided not to treat such cases”; “We then performed a search for multivariate outliers, basing on the distribution of some features characterizing oil spills” and “After this analysis we removed 12 elements” read on “one or more rules” since the distribution of some features characterizing oil spills has been used for determining and removing the outliers which were represented by big non-linear shaped slicks and dark regions in a particularly complex background.); 

generating a classifier based on the training set ([fig 5]; [sec 4] “As a first attempt to oil spill classification, we applied a set of statistical classifiers and neural networks to the extracted features. In particular, we adopted a batch approach, that is, we considered the overall dataset. These classifiers have been trained using 60% randomly chosen examples of the available dataset, while the remaining 40% were used as a test set in order to evaluate the classification performance of the different methods.”);

identifying new emitters based on the classifier, a spectroscopic signature map, and a map of visible features, using a processor ([figs 1-3]; [sec 3] “We have built a dataset of regions of interest by collecting a number of optical images taken during the years 2008 and 2009 over the entire area of the Mediterranean Sea. We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution.”; [sec 6] “In the framework of oil spill detection from optical satellite images, an online learning approach allows to easily improve the classification capability of the system when an existing dataset is updated by some oil spill candidates, which have been detected in a new available image. Once a dataset of oil spills and false alarms (look-alikes), has been collected, every time a new satellite image is downloaded and analyzed, the new candidates detected in the image will be included in the dataset and the proposed classification system will be able to learn quickly from these new candidates by means of the online learning process.”; [sec 8] “Regarding the mean execution time on the considered dataset, in terms of elapsed CPU seconds, for a single online step this is of 5.52 s, on AMD Athlon X2 2.6 GHz processor, with 2Gb RAM.”; “images”, “Feature extraction” of fig 1 and “bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm]” read on “a spectroscopic signature map, and a map of visible features”.).

However, Corucci does not teach 
identifying a set of visible features of known emitters and spectroscopic signatures that correspond to sites that emit a substance, to form a training set, by identifying sites where the corresponding spectroscopic signature is above an average spectroscopic signature;
providing an alert responsive to the identification of a new emitter.

Kruse teaches
identifying a set of visible features of known emitters and spectroscopic signatures that correspond to sites that emit a substance, to form a training set, by identifying sites where the corresponding spectroscopic signature is above an average spectroscopic signature ([figs 4-11]; [sec Abstract] “Techniques have been developed for the extraction and characterization of absorption features from visible and infrared reflectance spectra and an expert system has been designed, implemented, and successfully tested that allows automated identification of minerals based on their spectral characteristics.”; [sec 3] “It was also clear that noisy data typical of most aircraft systems was going to present severe problems to a system that relied only on identification of specific mineral absorption features. We were familiar with the binary encoding schemes successfully used for analysis of NASA Airborne Imaging Spectrometer data15 and so decided to try to incorporate this feature as part of the expert system analysis. The binary encoding procedure compares the average of a spectrum to the actual spectrum, assigning a binary value to each channel of the spectrum (Figure 6). Each channel of the spectrum is coded as one byte, either 1 or 0, depending on weather the spectrum falls above or below the average respectively. The binary spectrum can quickly be compared to a previously binary encoded library spectrum and the quality of the match evaluated.”; “the spectrum falls above or below the average” at at least one wavelength reads on “corresponding spectroscopic signature is above an average spectroscopic signature”. Note that Corucci teaches “a set of visible features of known emitters, and spectroscopic signatures that correspond to sites that emit a substance, to form a training set.”).

Corucci and Kruse are all in the same field of endeavor of processing signals from airborne/spaceborne sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci with the average spectroscopic signature of Kruse. Doing so would lead to improving successful identification of sites (Kruse, pars 67-70).

However, Corucci and Kruse do not teach 


CALVANESE STRINATI teaches
providing an alert responsive to the identification of a new emitter ([figs 7-10]; [pars 67-70] “The image processing results, in the presence of a leak, in a specific processing, for example, the activation of an alert signal AL (FIG. 10B) at the level of the processing Center.”).
 
Corucci, Kruse and CALVANESE STRINATI are all in the same field of endeavor of processing signals from airborne/spaceborne sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci and Kruse with the alert of CALVANESE STRINATI. Doing so would lead to enabling the processing center to activate an alert signal based on the processing results of images from a radar supported by a satellite (CALVANESE STRINATI, pars 67-70).

Regarding claim 3, 
Corucci, Kruse and CALVANESE STRINATI teach claim 1. 

Corucci further teaches 
identifying the new emitters comprises applying the classifier in regions indicated by the spectroscopic signature map … to locate sites that are likely emitters ([figs 1-3]; [sec 3] “We have built a dataset of regions of interest by collecting a number of optical images taken during the years 2008 and 2009 over the entire area of the Mediterranean Sea. We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution.”; [sec 6] “In the framework of oil spill detection from optical satellite images, an online learning approach allows to easily improve the classification capability of the system when an existing dataset is updated by some oil spill candidates, which have been detected in a new available image. Once a dataset of oil spills and false alarms (look-alikes), has been collected, every time a new satellite image is downloaded and analyzed, the new candidates detected in the image will be included in the dataset and the proposed classification system will be able to learn quickly from these new candidates by means of the online learning process.”).

Kruse further teaches
applying the classifier in regions indicated by the spectroscopic signature map as having a higher spectroscopic signature than average to locate sites ([figs 4-11]; [sec Abstract] “Techniques have been developed for the extraction and characterization of absorption features from visible and infrared reflectance spectra and an expert system has been designed, implemented, and successfully tested that allows automated identification of minerals based on their spectral characteristics.”; [sec 3] “It was also clear that noisy data typical of most aircraft systems was going to present severe problems to a system that relied only on identification of specific mineral absorption features. We were familiar with the binary encoding schemes successfully used for analysis of NASA Airborne Imaging Spectrometer data15 and so decided to try to incorporate this feature as part of the expert system analysis. The binary encoding procedure compares the average of a spectrum to the actual spectrum, assigning a binary value to each channel of the spectrum (Figure 6). Each channel of the spectrum is coded as one byte, either 1 or 0, depending on weather the spectrum falls above or below the average respectively. The binary spectrum can quickly be compared to a previously binary encoded library spectrum and the quality of the match evaluated.”; “the spectrum falls above or below the average” at at least one wavelength reads on “the spectroscopic signature map as having a higher spectroscopic signature than average”. In addition, “automated identification of minerals based on their spectral characteristics” reads on “classifier”.).

Corucci, Kruse and CALVANESE STRINATI are all in the same field of endeavor of processing signals from airborne/spaceborne sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse and CALVANESE STRINATI with the average spectroscopic signature of Kruse. Doing so would lead to improving successful identification of sites (Kruse, pars 67-70).

Regarding claim 8, 
Corucci, Kruse and CALVANESE STRINATI teaches claim 1. 

Corucci further teaches 
generating the map of visible features and the spectroscopic signature map by satellite  ([figs 1-3]; [sec 3] “We have built a dataset of regions of interest by collecting a number of optical images taken during the years 2008 and 2009 over the entire area of the Mediterranean Sea. We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution.”; [sec 4] “In particular, we adopted a batch approach, that is, we considered the overall dataset. These classifiers have been trained using 60% randomly chosen examples of the available dataset, while the remaining 40% were used as a test set in order to evaluate the classification performance of the different methods.”; [sec 8] “Regarding the mean execution time on the considered dataset, in terms of elapsed CPU seconds, for a single online step this is of 5.52 s, on AMD Athlon X2 2.6 GHz processor, with 2Gb RAM.”; “images”, “Feature extraction” of fig 1 and “bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm]” read on “the map of visible features and the spectroscopic signature map”.).

Regarding claim 10, 
Claim 10 is a computer readable storage medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Corucci teaches computer readable storage medium and a computer ([sec 8] “Regarding the mean execution time on the considered dataset, in terms of elapsed CPU seconds, for a single online step this is of 5.52 s, on AMD Athlon X2 2.6 GHz processor, with 2Gb RAM.”).

Regarding claim 12, 
Corucci teaches 
A system for detecting emission sites, comprising: 
a training module configured to identify a set of visible features of known emitters, and spectroscopic signatures that correspond to sites that emit a substance, to form a training set (This element is interpreted under 35 U.S.C. 112(f) as the training module of the leakage detection system which includes a hardware processor and a memory as shown in Figure 3 of the present application, with the artificial neural network algorithm described in the specification that causes the processor and the memory to perform the claimed function.) (Corucci teaches a processor and a memory which enable detecting oil leakage using machine learning algorithms.; [sec 8]; [figs 1-3]; [sec 3] “We have built a dataset of regions of interest by collecting a number of optical images taken during the years 2008 and 2009 over the entire area of the Mediterranean Sea. We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution. … After this analysis we removed 12 elements, obtaining a dataset composed of 304 elements, 157 oil spills and 147 look-alikes. … Gray level features are indeed calculated on a two-band ratio (band 2/band 1) so as not to consider the atmosphere contribution.”; [sec 4] “These classifiers have been trained using 60% randomly chosen examples of the available dataset, while the remaining 40% were used as a test set in order to evaluate the classification performance of the different methods.”; “optical images”, “Feature extraction” of fig 1 and “bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm]” read on “visible features” and “spectroscopic signature”. In addition, “oil spills” read on “known emitters”.),
by identifying sites where the corresponding spectroscopic signature is … ([sec 9] “In this paper we have tackled oil spill classification from optical satellite images by exploiting many different machine learning techniques. … We performed all the above mentioned studies on a dataset of more than 300 oil spills and natural phenomena detected from multi-spectral satellite sensors during the years 2008 and 2009, over the entire area of the Mediterranean Sea. The promising results that have been achieved highlight the potential of using optical satellite data for oil spill detection.”), and
further configured to eliminate sites from the training set that conflict with one or more rules ([fig 6]; [tables 1-2]; [sec 3] “We then performed a search for multivariate outliers, basing on the distribution of some features characterizing oil spills, which will be described in the following section. After this analysis we removed 12 elements, obtaining a dataset composed of 304 elements, 157 oil spills and 147 look-alikes. These outliers resulted to be represented by big non-linear shaped slicks and dark regions in a particularly complex background, which we decided not to handle. Actually, the proposed classifier is intended for the identification of illegal oil discharge by moving ships or of oil released during tank cleaning in the sea. These types of slicks have to be well represented in the dataset. Regarding very big slicks, produced for instance by oil tanker accidents, which can cause environmental disasters to happen, since the appropriate authorities are usually informed about these events, we decided not to treat such cases”; “We then performed a search for multivariate outliers, basing on the distribution of some features characterizing oil spills” and “After this analysis we removed 12 elements” read on “one or more rules” since the distribution of some features characterizing oil spills has been used for determining and removing the outliers which were represented by big non-linear shaped slicks and dark regions in a particularly complex background.);

a machine learning module comprising a processor configured to generate a classifier based on the training set ([fig 5]; [sec 4] “As a first attempt to oil spill classification, we applied a set of statistical classifiers and neural networks to the extracted features. In particular, we adopted a batch approach, that is, we considered the overall dataset. These classifiers have been trained using 60% randomly chosen examples of the available dataset, while the remaining 40% were used as a test set in order to evaluate the classification performance of the different methods.”) and 
to identify new emitters based on the classifier, a spectroscopic signature map, and a map of visible features ([figs 1-3]; [sec 3] “We have built a dataset of regions of interest by collecting a number of optical images taken during the years 2008 and 2009 over the entire area of the Mediterranean Sea. We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution.”; [sec 6] “In the framework of oil spill detection from optical satellite images, an online learning approach allows to easily improve the classification capability of the system when an existing dataset is updated by some oil spill candidates, which have been detected in a new available image. Once a dataset of oil spills and false alarms (look-alikes), has been collected, every time a new satellite image is downloaded and analyzed, the new candidates detected in the image will be included in the dataset and the proposed classification system will be able to learn quickly from these new candidates by means of the online learning process.”; [sec 8] “Regarding the mean execution time on the considered dataset, in terms of elapsed CPU seconds, for a single online step this is of 5.52 s, on AMD Athlon X2 2.6 GHz processor, with 2Gb RAM.”; “optical images”, “Feature extraction” of fig 1 and “bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm]” read on “a spectroscopic signature map, and a map of visible features.”).

However, Corucci does not teach 
identify a set of visible features of known emitters, and spectroscopic signatures that correspond to sites that emit a substance, to form a training set, by identifying sites where the corresponding spectroscopic signature is above an average spectroscopic signature.
an alert module configured to provide an alert responsive to the identification of a new emitter.

Kruse teaches
identify a set of visible features of known emitters, and spectroscopic signatures that correspond to sites that emit a substance, to form a training set, by identifying sites where the corresponding spectroscopic signature is above an average spectroscopic signature ([figs 4-11]; [sec Abstract] “Techniques have been developed for the extraction and characterization of absorption features from visible and infrared reflectance spectra and an expert system has been designed, implemented, and successfully tested that allows automated identification of minerals based on their spectral characteristics.”; [sec 3] “It was also clear that noisy data typical of most aircraft systems was going to present severe problems to a system that relied only on identification of specific mineral absorption features. We were familiar with the binary encoding schemes successfully used for analysis of NASA Airborne Imaging Spectrometer data15 and so decided to try to incorporate this feature as part of the expert system analysis. The binary encoding procedure compares the average of a spectrum to the actual spectrum, assigning a binary value to each channel of the spectrum (Figure 6). Each channel of the spectrum is coded as one byte, either 1 or 0, depending on weather the spectrum falls above or below the average respectively. The binary spectrum can quickly be compared to a previously binary encoded library spectrum and the quality of the match evaluated.”; “the spectrum falls above or below the average” at at least one wavelength reads on “corresponding spectroscopic signature is above an average spectroscopic signature”. Note that Corucci teaches “a set of visible features of known emitters, and spectroscopic signatures that correspond to sites that emit a substance, to form a training set.”).

Corucci and Kruse are all in the same field of endeavor of processing signals from airborne/spaceborne sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci with the average spectroscopic signature of Kruse. Doing so would lead to improving successful identification of sites (Kruse, pars 67-70).

However, Corucci and Kruse do not teach 
an alert module configured to provide an alert responsive to the identification of a new emitter.

CALVANESE STRINATI teaches
an alert module configured to provide an alert responsive to the identification of a new emitter (This element is interpreted under 35 U.S.C. 112(f) as the alert module of the leakage [par 80]; [figs 7-10]; [pars 67-70] “The image processing results, in the presence of a leak, in a specific processing, for example, the activation of an alert signal AL (FIG. 10B) at the level of the processing Center.”).
 
Corucci, Kruse and CALVANESE STRINATI are all in the same field of endeavor of processing signals from airborne/spaceborne sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci and Kruse with the alert of CALVANESE STRINATI. Doing so would lead to enabling the processing center to activate an alert signal based on the processing results of images from a radar supported by a satellite (CALVANESE STRINATI, pars 67-70).

Regarding claim 14, 
Corucci, Kruse and CALVANESE STRINATI teach claim 12. 

Corucci further teaches 
the machine learning module is further configured to apply the classifier in regions indicated by the spectroscopic signature map … to locate sites that are likely emitters ([figs 1-3]; [sec 3] “We have built a dataset of regions of interest by collecting a number of optical images taken during the years 2008 and 2009 over the entire area of the Mediterranean Sea. We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution.”; [sec 6] “In the framework of oil spill detection from optical satellite images, an online learning approach allows to easily improve the classification capability of the system when an existing dataset is updated by some oil spill candidates, which have been detected in a new available image. Once a dataset of oil spills and false alarms (look-alikes), has been collected, every time a new satellite image is downloaded and analyzed, the new candidates detected in the image will be included in the dataset and the proposed classification system will be able to learn quickly from these new candidates by means of the online learning process.”).

Kruse further teaches
applying the classifier in regions indicated by the spectroscopic signature map as having a higher spectroscopic signature than average to locate sites ([figs 4-11]; [sec Abstract] “Techniques have been developed for the extraction and characterization of absorption features from visible and infrared reflectance spectra and an expert system has been designed, implemented, and successfully tested that allows automated identification of minerals based on their spectral characteristics.”; [sec 3] “It was also clear that noisy data typical of most aircraft systems was going to present severe problems to a system that relied only on identification of specific mineral absorption features. We were familiar with the binary encoding schemes successfully used for analysis of NASA Airborne Imaging Spectrometer data15 and so decided to try to incorporate this feature as part of the expert system analysis. The binary encoding procedure compares the average of a spectrum to the actual spectrum, assigning a binary value to each channel of the spectrum (Figure 6). Each channel of the spectrum is coded as one byte, either 1 or 0, depending on weather the spectrum falls above or below the average respectively. The binary spectrum can quickly be compared to a previously binary encoded library spectrum and the quality of the match evaluated.”; “the spectrum falls above or below the average” at at least one wavelength reads on “the spectroscopic signature map as having a higher spectroscopic signature than average”. In addition, “automated identification of minerals based on their spectral characteristics” reads on “classifier”.).

Corucci, Kruse and CALVANESE STRINATI are all in the same field of endeavor of processing signals from airborne/spaceborne sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse and CALVANESE STRINATI with the average spectroscopic signature of Kruse. Doing so would lead to improving successful identification of sites (Kruse, pars 67-70).

Regarding claim 19, 
Corucci, Kruse and CALVANESE STRINATI teaches claim 12. 

Corucci further teaches 
a memory configured to store the map of visible features and the spectroscopic signature map as supplied by one or more satellites ([figs 1-3]; [sec 3] “We have built a dataset of regions of interest by collecting a number of optical images taken during the years 2008 and 2009 over the entire area of the Mediterranean Sea. We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution.”; [sec 4] “In particular, we adopted a batch approach, that is, we considered the overall dataset. These classifiers have been trained using 60% randomly chosen examples of the available dataset, while the remaining 40% were used as a test set in order to evaluate the classification performance of the different methods.”; [sec 8] “Regarding the mean execution time on the considered dataset, in terms of elapsed CPU seconds, for a single online step this is of 5.52 s, on AMD Athlon X2 2.6 GHz processor, with 2Gb RAM.”; “images”, “Feature extraction” of fig 1 and “bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm]” read on “the map of visible features and the spectroscopic signature map”.).

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), further in view of CALVANESE STRINATI (US 2014/0000348 A1), further in view of Chen et al. (US 9,389,084 B1).

Regarding claim 4, 
Corucci, Kruse and CALVANESE STRINATI teach claim 1. 

However, Corucci, Kruse and CALVANESE STRINATI do not teach 
the visible features include visual map data that indicates industrial or agricultural sites.

Chen teaches 
the visible features include visual map data that indicates industrial or agricultural sites ([col 5, ln 11] “Such tasks may include flying the UAV 102, collecting data, and communicating that collected data. As used herein, a "target site" refers to any geographic area for which aerial photography is desired. For example, a target site can include, but is not limited to, construction sites, agricultural sites, mining sites, geological sites, industrial sites, and so forth.”; [col 7, ln 34] “To illustrate, a point cloud may include a set of data points on a three-dimensional coordinate system that represent a construction site and the various features (e.g., buildings, terrain, vegetation etc.) of the construction site.”; Collecting data based on photography on target sites (e.g., agricultural and industrial sites) reads on “visual map data that indicates industrial or agricultural sites”).

Corucci, Kruse, CALVANESE STRINATI and Chen are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse and CALVANESE STRINATI with the visual map data that indicates industrial or agricultural sites of Chen. Doing so would identify a particular change and a location of the change and compare the location and/or any other features associated with the change to detailed plans for the target site in order to predict what has occurred (Chen, col 11, ln 42).

Regarding claim 5, 
Corucci, Kruse, CALVANESE STRINATI and Chen teach claim 4. 

Chen further teaches 	
the visible features comprise one or more of the group consisting of: an entry road, a generally rectilinear plot, storage tanks, a lack of vegetation, the presence of industrial equipment, bodies of water, fences, and a size or orientation of buildings ([col 7, ln 34] “To illustrate, a point cloud may include a set of data points on a three-dimensional coordinate system that represent a construction site and the various features (e.g., buildings, terrain, vegetation etc.) of the construction site.”).

Corucci, Kruse, CALVANESE STRINATI and Chen are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious Chen, col 11, ln 42). 

Regarding claim 15, 
Corucci, Kruse and CALVANESE STRINATI teach claim 12. 

However, Corucci, Kruse and CALVANESE STRINATI do not teach 
the visible features include visual data associated with industrial or agricultural sites.

Chen teaches 
the visible features include visual data associated with industrial or agricultural sites ([col 5, ln 11] “Such tasks may include flying the UAV 102, collecting data, and communicating that collected data. As used herein, a "target site" refers to any geographic area for which aerial photography is desired. For example, a target site can include, but is not limited to, construction sites, agricultural sites, mining sites, geological sites, industrial sites, and so forth.”; [col 7, ln 34] “To illustrate, a point cloud may include a set of data points on a three-dimensional coordinate system that represent a construction site and the various features (e.g., buildings, terrain, vegetation etc.) of the construction site.”).

Corucci, Kruse, CALVANESE STRINATI and Chen are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse and CALVANESE STRINATI with Chen, col 11, ln 42).

Regarding claim 16, 
Corucci, Kruse, CALVANESE STRINATI and Chen teach claim 15. 
Claim 16 is a system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), further in view of CALVANESE STRINATI (US 2014/0000348 A1), further in view of Rutherford (US 7,075,653 B1).

Regarding claim 9,
Corucci, Kruse and CALVANESE STRINATI teach claim 1. 

However, Corucci, Kruse and CALVANESE STRINATI do not teach 
the substance is methane and the spectroscopic signature is an absorption signal at about 1.65 μm.

Rutherford teaches 
[col 8, ln 39] “To achieve high methane detection sensitivity, it is desirable to use as strong an absorption line as possible. Methane has two particularly strong absorption bands, or groups of absorption lines, centered at 3.3 μm (ν3 band) and 7.6 μm (ν4 band). However, based on currently available laser technology and cost constraints, a near infrared diode laser, with available wavelengths λ limited below 2.2 μm, is preferred. Below 2.2 μin, the strongest absorption band of methane is located at 1.64 to 1.70 μm (the 2ν3 band). One possible absorption line is the R(3) line (λ=1.6537 μm, ν=6047 cm−1) in the 2ν3 band.”; The examiner notes that the 2ν3 band is interpreted as “about 1.65 μm”.).

Corucci, Kruse, CALVANESE STRINATI and Rutherford are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse and CALVANESE STRINATI with the methane substance whose spectroscopic signature is an absorption signal at about 1.65 μm of Rutherford. Doing so would improve methane leak detection accuracy since the R(3) line (λ=1.6537 μm) is one of the strongest absorption lines in the 2ν3 band and is free from absorption of atmospheric interference gases (Rutherford, col 8, ln 49). 

Regarding claim 20, 
Corucci, Kruse and CALVANESE STRINATI teach claim 1. 
Claim 20 is a system claim corresponding to the method claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), furhter in view of CALVANESE STRINATI (US 2014/0000348 A1), and further in view of Hort et al. (“Managing Volcanic Unrest: the Mobile Volcano Fast Response System”).

Regarding claim 21, 
Corucci, Kruse and CALVANESE STRINATI teach claim 1.

However, Corucci, Kruse and CALVANESE STRINATI do not teach
measuring an actual concentration of the substance at the identified new emitters after identifying the new emitters, wherein providing the alert is performed based on the actual concentration

Hort teaches 
measuring an actual concentration of the substance at the identified new emitters after identifying the new emitters, wherein providing the alert is performed based on the actual concentration ([fig 1]; [sec III, B] “Space based atmospheric sensors like GOME-2 or SCIAMACHY allow monitoring volcanic activity and eruptions on a global scale and on a daily basis by measuring the concentration of atmospheric SO2 [9], [10]. The results are used for automatic alert level estimation. SO2 concentration is retrieved from solar backscatter measurements in the ultraviolet spectral range (315–326 nm) using DOAS.”; Note that Corucci teaches “identifying the new emitters”.).

Corucci, Kruse, CALVANESE STRINATI and Hort are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious 2 (Hort, sec III, B).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), further in view of CALVANESE STRINATI (US 2014/0000348 A1), and further in view of van der Werff et al. (“A Spatial-Spectral Approach for Visualization of Vegetation Stress Resulting from Pipeline Leakage”).

Regarding claim 22, 
Corucci, Kruse and CALVANESE STRINATI teach claim 1.

However, Corucci, Kruse and CALVANESE STRINATI do not teach
segmenting an image, before identifying the set of visible features, according to one or more criteria selected from the group consisting of infrastructure boundaries, a size infrastructure elements, a number of Page 5 of 11infrastructure elements within each image, a median distance between two well pads, and a spatial distribution of well pads.

van der Werff teaches 
segmenting an image, before identifying the set of visible features, according to one or more criteria selected from the group consisting of infrastructure boundaries, a size infrastructure elements, a number of Page 5 of 11infrastructure elements within each image, a median distance between two well pads, and a spatial distribution of well pads ([figs 1-4]; [sec 2.3] “The normalization procedure (figure 4(a) was carried out on pixels that fall within 100 pixels distance (approximately 400 m) either side of the pipeline to reduce computation time. The normalization subtracts the average value of a selected region of pixels from each image pixel. These regions were created for each image pixel in a region-growing procedure [21], an approach that is commonly used in image segmentation. … Finally, the image with average red edge values is subtracted from the image with original red edge values (figure 5(b)).”; “The normalization procedure (figure 4(a) was carried out on pixels that fall within 100 pixels distance (approximately 400 m) either side of the pipeline” with fig 4 reads on “segmenting an image … according to one or more criteria selected from the group consisting of infrastructure boundaries”. In addition, fig 4(b) reads on “identifying the set of visible features”. Note that Corucci also teaches the set of visible features.).

Corucci, Kruse, CALVANESE STRINATI and van der Werff are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse and CALVANESE STRINATI with the image segmentation of van der Werff. Doing so would lead to enhancing the intra-field variations and neutralizing the influence of spectrally different vegetation types (van der Werff, sec 2.2 – 2.3).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), further in view of CALVANESE STRINATI (US 2014/0000348 A1), and further in view of Chen (“GeoMix: Scalable Geoscientific Array Data Management”, hereinafter Chen2013).

Regarding claim 23, 
Corucci, Kruse and CALVANESE STRINATI teach claim 1.
However, Corucci, Kruse and CALVANESE STRINATI do not teach
the one or more rules include a regulation that addresses a geographical characteristic of the sites.

Chen2013 teaches
the one or more rules include a regulation that addresses a geographical characteristic of the sites ([figs 1-2, 4]; [sec 2] “a user may apply Query 2 below to search the output of numerical weather models, such as HRRR, to find those locations with large number of hours of getting high solar irradiance within a complex boundary of a city or a state. Query 2 IrregularAreaQuery: Given a time range [t − ∆t, t + ∆t], a complex area A, a threshold ε and an integer k, for each data collection G that the timestamp t falls in the time range and the index arrays overlap A, a conditioned area query returns all qualified (x, y, fk)G[i,j], where (x, y) is contained by A and fk is greater(smaller) than ε.”; [sec 5] “As GeoMix targets the requirements described in section 2, we made a practical tool to help plan the wind farm locations in different states in USA, using the irregular area queries. The source data come from NOAA numerical weather prediction products. … Users are allowed to enter a state name and a threshold value which specifies the lowest wind speed value to be selected. The planner will issue an irregular area query to GeoMix which directly returns the desired results.”; “a state name and a threshold value which specifies the lowest wind speed value” reads on “geographical characteristic of the sites”.)

Corucci, Kruse, CALVANESE STRINATI and Chen2013 are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been Chen2013, secs 2 and 5).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), further in view of CALVANESE STRINATI (US 2014/0000348 A1), and further in view of Chen (“GeoMix: Scalable Geoscientific Array Data Management”, hereinafter Chen2013), further in view of White (“Summary of States O&G Operation Setbacks”).

Regarding claim 24, 
Corucci, Kruse, CALVANESE STRINATI and Chen2013 teach claim 23.

However, Corucci, Kruse, CALVANESE STRINATI and Chen2013 do not teach
the regulation includes a minimum distance between a well pad and a dwelling.

White further teaches
the regulation includes a minimum distance between a well pad and a dwelling ([col “State: Texas”] “Texas does not have a state-wide setback and instead setbacks are established at the community level. The community of Flower Mound, Texas has a setback of 1,500 feet and several other Texas communities (Dish, Denton, Colleyville, Southlake, and Weatherford) have 1,000 feet setbacks. Northlake has setback regulations for wells no closer than 600’, but also restrict new development to be 600’ away from nearest buildable plot. City of Coppell: Permitted in areas zoned Light Industrial and Agriculture. Oil and gas wells are prohibited within one thousand (1,000) feet from any habitable structure (residential or non-residential).”).

Corucci, Kruse, CALVANESE STRINATI, Chen2013 and White are all in the same field of endeavor of substance management and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse, CALVANESE STRINATI and Chen2013 with the regulation of White. Doing so would lead to filtering out some undesired data from a dataset based on a rule such as the geographic regulation of White (Chen2013, secs 2 and 5).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), further in view of CALVANESE STRINATI (US 2014/0000348 A1), further in view of Wagner et al. (Satellite monitoring of different vegetation types by differential optical absorption spectroscopy (DOAS) in the red spectral range), further in view of Richards et al. (Interpretation of Hyperspectral Image Data).

Regarding claim 25, 
Corucci, Kruse and CALVANESE STRINATI teach claim 1. 

Kruse further teaches 
the spectroscopic signature characterizes the absorption … by a substance ([figs 4-11]; [secs 2-3] “Previous laboratory studies of the visible and near-infrared spectral properties of rocks and minerals have shown that many individual mineral species can be identified based on their spectral characteristics. The exact positions and shapes of visible and infrared absorption bands are different for different minerals, and reflectance spectra allow direct identification”), and 
identifying the spectroscopic signature includes determining that an amount of absorption according to the spectroscopic signature is greater than a … average ([figs 4-11]; [sec Abstract] “Techniques have been developed for the extraction and characterization of absorption features from visible and infrared reflectance spectra and an expert system has been designed, implemented, and successfully tested that allows automated identification of minerals based on their spectral characteristics.”; [sec 3] “It was also clear that noisy data typical of most aircraft systems was going to present severe problems to a system that relied only on identification of specific mineral absorption features. We were familiar with the binary encoding schemes successfully used for analysis of NASA Airborne Imaging Spectrometer data15 and so decided to try to incorporate this feature as part of the expert system analysis. The binary encoding procedure compares the average of a spectrum to the actual spectrum, assigning a binary value to each channel of the spectrum (Figure 6). Each channel of the spectrum is coded as one byte, either 1 or 0, depending on weather the spectrum falls above or below the average respectively. The binary spectrum can quickly be compared to a previously binary encoded library spectrum and the quality of the match evaluated.”; “the spectrum falls above or below the average” at at least one wavelength reads on “determining that an amount of absorption according to the spectroscopic signature is greater than a ... average”).

Corucci, Kruse and CALVANESE STRINATI are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Kruse, pars 67-70).

However, Corucci, Kruse and CALVANESE STRINATI do not explicitly teach
the spectroscopic signature characterizes the absorption of light by a substance, and identifying the spectroscopic signature includes determining that an amount of absorption according to the spectroscopic signature is greater than a regional average.

Wagner teaches 
the spectroscopic signature characterizes the absorption of light by a substance, and identifying the spectroscopic signature includes determining that an amount of absorption according to the spectroscopic signature is greater than a … average ([figs 1-3]; [sec 3] “We retrieve information on vegetation and atmospheric absorbers using Differential Optical Absorption Spectroscopy (DOAS, see Platt, 1994). The DOAS method applies a highpass filtering to the measured spectra of (in our case: scattered and reflected sun light) and thus enables the detection of several weak atmospheric absorbers. Our DOAS analysis is performed in the wavelength interval 605–683 nm. It is based on the algorithm developed for the analysis of the atmospheric absorptions of water vapour and the oxygen molecule (O2) and dimer (O4) as described in detail in Wagner et al. (2004, 2005).”; Note that Corucci, Kruse and CALVANESE STRINATI teach “identifying the spectroscopic signature includes determining that an amount of absorption according to the spectroscopic signature is greater than a … average”.).

Corucci, Kruse, CALVANESE STRINATI and Wagner are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been Wagner, sec 3).

In the alternative, Corucci can also be interpreted to teach this limitation:
the spectroscopic signature characterizes the absorption of light by a substance, and identifying the spectroscopic signature includes determining that an amount of absorption according to the spectroscopic signature is greater than a … average ([figs 1-3]; [sec 3] “We used MODIS-TERRA and MODIS-AQUA L1B data at 250 m spatial resolution. Only bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm] are available from MODIS at this resolution. … After this analysis we removed 12 elements, obtaining a dataset composed of 304 elements, 157 oil spills and 147 look-alikes. … Gray level features are indeed calculated on a two-band ratio (band 2/band 1) so as not to consider the atmosphere contribution.”; “bands B1 and B2 [visible (VIS) at 0.65 μm, and near-infrared (NIR) at 0.85 μm]” read on “absorption according to the spectroscopic signature” because they are absorption bands for substances. In addition, “oil spills” read on “substance”. Note that Corucci, Kruse and CALVANESE STRINATI teach “identifying the spectroscopic signature includes determining that an amount of absorption according to the spectroscopic signature is greater than a … average”.);

However, Corucci, Kruse, CALVANESE STRINATI and Wagner do not teach 
determining that an amount of absorption according to the spectroscopic signature is greater than a regional average.


determining that an amount of absorption according to the spectroscopic signature is greater than a regional average ([figs 13.10]; [sec 13.4] “A simple binary code for a reflectance spectrum can be formed according to 

    PNG
    media_image1.png
    64
    554
    media_image1.png
    Greyscale

where x(n) is the brightness value of a pixel in the nth band, T is a user specified threshold for forming the binary code, and h(n) is the resulting binary code symbol for the pixel in the nth spectral band. Usually T is chosen as the average brightness value of the spectrum. Figure 13.10 demonstrates a typical spectrum encoded in this manner. Instead of using the average brightness of the complete spectrum as a threshold, the local average over the adjacent channels could be employed.”; “local average” reads on “regional average”.).

Corucci, Kruse, CALVANESE STRINATI, Wagner and Richards are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse, CALVANESE STRINATI and Wagner with the regional average of Richards. Doing so would lead to enabling the spectroscopic signature to be classified in an efficient way (Richards, sec 13.4).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Corucci et al. (“Oil Spill Classification from Multi-Spectral Satellite Images: Exploring Different Machine Learning Techniques”) in view of Kruse et al. (Expert system for geologic mapping with imaging spectrometers), further in view of CALVANESE STRINATI (US 2014/0000348 A1), further in view of Wagner et al. (Satellite monitoring of different vegetation types by differential optical Richards et al. (Interpretation of Hyperspectral Image Data).

Regarding claim 26, 
Corucci, Kruse and CALVANESE STRINATI teach claim 1. 

Kruse further teaches 
identifying sites where the corresponding spectroscopic signature is above an average spectroscopic signature comprises identifying sites where the corresponding spectroscopic signature is at least [some %] higher than average ([figs 4-11]; [sec Abstract] “Techniques have been developed for the extraction and characterization of absorption features from visible and infrared reflectance spectra and an expert system has been designed, implemented, and successfully tested that allows automated identification of minerals based on their spectral characteristics.”; [sec 3] “It was also clear that noisy data typical of most aircraft systems was going to present severe problems to a system that relied only on identification of specific mineral absorption features. We were familiar with the binary encoding schemes successfully used for analysis of NASA Airborne Imaging Spectrometer data15 and so decided to try to incorporate this feature as part of the expert system analysis. The binary encoding procedure compares the average of a spectrum to the actual spectrum, assigning a binary value to each channel of the spectrum (Figure 6). Each channel of the spectrum is coded as one byte, either 1 or 0, depending on weather the spectrum falls above or below the average respectively. The binary spectrum can quickly be compared to a previously binary encoded library spectrum and the quality of the match evaluated.”; Note that Corucci teaches “a set of visible features of known emitters and spectroscopic signatures that correspond to sites that emit a substance, to form a training set.”).

However, Corucci, Kruse and CALVANESE STRINATI do not teach
identifying sites where the corresponding spectroscopic signature is above an average spectroscopic signature comprises identifying sites where the corresponding spectroscopic signature is at least 92% higher than average.

Richards teaches
identifying sites where the corresponding spectroscopic signature is above an average spectroscopic signature comprises identifying sites where the corresponding spectroscopic signature is at least 92% higher than average ([figs 13.10]; [sec 13.4] “A simple binary code for a reflectance spectrum can be formed according to 

    PNG
    media_image1.png
    64
    554
    media_image1.png
    Greyscale

where x(n) is the brightness value of a pixel in the nth band, T is a user specified threshold for forming the binary code, and h(n) is the resulting binary code symbol for the pixel in the nth spectral band. Usually T is chosen as the average brightness value of the spectrum. Figure 13.10 demonstrates a typical spectrum encoded in this manner. Instead of using the average brightness of the complete spectrum as a threshold, the local average over the adjacent channels could be employed.”; Fig 13.10 reads on “corresponding spectroscopic signature is at least 92% higher than average”.).

Corucci, Kruse, CALVANESE STRINATI and Richards are all in the same field of endeavor of processing signals from sensors and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leakage detection system of Corucci, Kruse and CALVANESE STRINATI Richards, sec 13.4).

Response to Arguments
Applicant's arguments filed on 08/12/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“Claim 23 recites, "wherein the one or more rules include a regulation that addresses a geographical characteristic of the sites." The Examiner concedes that Corucci and Strinati fail to teach this feature, but cites White as teaching it instead. 
The Examiner asserts that Corucci teaches the removal of outliers "based on rules (e.g., distributions of features)" and provides this as justification for the assertion that it would be obvious to use geographic regulations as such rules. Applicant respectfully disagrees.
Initially, it must be recognized that Corucci does not remove outliers "based on rules," but instead uses a human being's individual judgment. For example, section 3 of Corucci states, "Then, regions of interest have been selected through a fully manual procedure." There do not appear to be any particular rules, but instead the dataset is trimmed according to human judgment, determining whether a given image is of an oil spill or of a "look-alike." 
Furthermore, even if some sort of rule were being used to make this determination, there doesn't appear to be anything that would connect it to specific government regulations. Discarding "look-alikes" is a different kind of judgment from applying governmental regulations to determine whether a given site is an emitter, and those having ordinary skill in the art would not have seen the connection, nor would they 
In the Advisory Action, the Examiner asserts that Corucci is relied on to teach the feature of excluding based on rules, generally, and that White is introduced to address a specific kind of rule. The Examiner argues that Corucci teaches removing outliers "based on the 'distribution of some features characterizing oil spills,"' and asserts that this reads on the recited "one or more rules" of claim 1. 
It is worth noting that Corucci never describes the cited "distribution," nor explains what the purported "rule" would be. Contrary to the Examiner's assertion, Corucci neither discloses nor suggests any rule at all for the removal of outliers. The Examiner appears to assume that such a rule might exist, but provides no evidence for that conclusion.” (Remarks, pg 11)

Examiner’s response:
The examiner respectively disagrees.

Corucci has a total of 316 elements and removes 12 elements after analysis based on the distribution of some features characterizing oil spills, which is described in section 3.1 with tables 1-2, and obtains a dataset composed of 304 elements (157 oil spills and 147 look-alikes). Unlike the 157 oil spills which have the distribution of some features as shown in table 1, the outliers are represented by “big non-linear shaped slicks and dark regions in a particularly complex background” [Sec 3]. In other words, the outliers are classified and removed from the dataset based on the properties of the outliers unlike those of the regular oil spills.

manually identified, known emitter sites,” and par 29 says “Manual review can be used to eliminate images that may not be representatives or may be redundant in features.” That is, it appears that a human may be involved in the process in light of the specification. Moreover, the claim doesn’t limit a human involvement. Thus, a decision process by a human may be interpreted as a rule since, with the decision process, the outliers are classified and removed based on the property difference between the outliers and the regular oil spills.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant’s arguments with respect to the limitation “identifying sites where the corresponding spectroscopic signature is above an average spectroscopic signature” of claims 1, 10 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of the limitation. 
Applicant’s arguments with respect to claim 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Thompson et al. (Real-time remote detection and measurement for airborne imaging spectroscopy: a case study with methane) discloses a matched filter for testing each spectrum against a target signature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123